Citation Nr: 0020522	
Decision Date: 08/04/00    Archive Date: 08/09/00

DOCKET NO.  99-02 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for nicotine 
dependence.  

2.  Entitlement to service connection for emphysema.  

3.  Entitlement to service connection for hypertension.  

4.  Entitlement to service connection for heart disease.

5.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen L. Higgs, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1952 to May 
1961.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in September 1998 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.

The issues of service connection for nicotine addiction, 
emphysema, COPD, heart disease, and hypertension are 
addressed in the REMAND portion of this decision.  The issues 
of entitlement to special monthly pension and payment of 
unreimbursed medical expenses are also addressed in the 
REMAND portion of this decision.


FINDING OF FACT

There is of record a medical opinion linking current COPD to 
inservice exposure to smoke.



CONCLUSION OF LAW

The claim for service connection for COPD is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

All of the veteran's service medical records have been lost 
or destroyed.

Private treatment records from Dr. J.S. reveal that on 
clinical evaluation in June 1962 apices of both lungs were 
clear, the bases of both lungs were clear, breath sounds were 
normal, and there were no areas of any dullness.  A chest X-
ray revealed moderate thickening in the hili with a calcified 
Ghon's node in the right mid-central lung filed which 
appeared to be static.  The examiner felt that there was an 
indication of probable frequent upper respiratory infections, 
although no active disease could be seen at the time. 

A report prepared by Dr. J.V. discusses the veteran's 
hospitalization at Knox Community Hospital from September 
1988 to October 1988.  The veteran was admitted because of 
sharp chest pain.  The past history section of the report 
included smoking one to two packages of cigarettes per day 
for 41 years.  Impressions during hospitalization were chest 
pain, rule out a) acute pulmonary embolism versus bronchitis 
and b) myocardial infarction; and hypertension.  The final 
diagnoses were acute pulmonary embolism, right side; 
hypertension; and possible myocardial ischemia.

A second report of hospitalization at Knox Community Hospital 
from September 1988 to October 1988, prepared by Dr. M.T. 
(apparently a consulting cardiologist), includes in the 
social history section of the report smoking of approximately 
one to two packages of cigarettes per day for 41 years.  The 
impressions include probably arteriosclerotic heart disease 
and a pulmonary defect. 

A September 1988 private chest X-ray report includes 
impressions of presence of light chronic fibrotic changes the 
lungs,  and no acute cardiopulmonary disease seen.

A report of VA chest X-rays in May 1989 includes impressions 
of chronic changes in the chest, suggestion of mild chronic 
obstructive pulmonary disease, and no active chest disease.

Diagnoses rendered at a June 1989 VA examination included 
residuals of a pulmonary embolism.  Upon physical 
examination, the lungs were normal to auscultation and 
percussion.  The veteran was noted to have been smoking 2 1/2 
packages of cigarettes per day, decreased to 17 cigarettes 
per day for the past month.

An April 1997 VA physician's report certifying that the 
veteran needed full time home health aide includes a 
diagnosis of COPD.
 
In a February 1999 letter, Dr. J.V., Jr. asserted that the 
veteran had ischemic heart disease and COPD.  He further 
opined that the veteran's "COPD developed while in the 
[military] due to exposure to smoke (from cigarettes etc.)."  
The physician opined that the veteran's COPD was a service-
related condition.

A VA report of an annual history and physical examination in 
February 1999 includes a personal history of currently 
smoking two to three packages of cigarettes per day.  Past 
medical history included COPD with chronic bronchitis for 
about 11 years;  arteriosclerotic heart disease for about 11 
years;  and status post myocardial infarction 11 years prior.  
Diagnoses include COPD with chronic bronchitis.
 

Analysis

A person claiming VA benefits must meet the initial burden of 
submitting evidence "sufficient to justify a belief in a 
fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a);  Murphy v. Derwinski, 1 
Vet. App. 78, 91 (1990);  Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81;  Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Arms v. West, 12 Vet. App. 188, 193 
(1999);  Robinette v. Brown, 8 Vet. App. 69, 75 (1995);  King 
v. Brown, 5 Vet. App. 19, 21 (1993).  The quality and 
quantity of evidence required to meet this statutory burden 
of necessity will depend upon the issue presented by the 
claim.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

If the veteran has not presented a well-grounded claim, his 
appeal on the pertinent issues must fail and there is no duty 
to assist him further in the development of the claim.  38 
U.S.C.A. § 5107(a).  See Epps v. Gober, 126 F.3d 1464 (1997).  
The United States Court of Appeals for Veterans Claims 
(Court) has held that VA cannot assist a claimant in 
developing a claim that is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (1999). 

Generally, in order for a claim for service connection to be 
well-grounded, there must be competent evidence of a current 
disability (a medical diagnosis);  of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence);  and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995);  38 U.S.C.A. § 1131;  
38 C.F.R. § 3.303. 

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation cannot constitute evidence to render a claim well-
grounded under 38 U.S.C.A. § 5107(a);  if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well-grounded.  Id. 

The veteran submitted his claim for service connection for 
smoking-related disability in February 1998.  On July 22, 
1998, the President signed into law a new provision, to be 
codified at 38 U.S.C.A. § 1103, essentially barring service 
connection on the basis that a disease or injury is 
attributable to the use of tobacco products by the veteran 
during the veteran's service.  However, this provision only 
applies to claims filed after June 9, 1998, and therefore 
does not affect the veteran's claim.

A well grounded claim need only be "plausible" or "capable 
of substantiation," and need not be conclusive but only 
possible.  The burden of persuasion for establishing a well 
grounded claim is unique, and uniquely low.  The threshold 
for the standard is low, as a high threshold risks the 
elimination of potentially meritorious claims, which would 
undermine the entire veteran-friendly nature of the claim 
system.  Hensley v. West, 212 F.3d 1255 (Fed. Cir. 2000).

Dr. V's February 1999 medical opinion relates the veteran's 
inservice exposure to smoke to his current COPD;  this 
opinion renders the veteran's claim plausible or possible.  
The 1962 chest X-ray report confirms that the veteran may 
have had repeated lung problems many years prior to his 1988 
hospitalization.  Records of the 1988 hospitalization 
describe indications of an already-chronic lung problem.  The 
evidence leaves little doubt that the veteran currently has 
COPD.  In light of the foregoing, the Board finds that the 
claim for service connection for COPD is well grounded.  
Hensley. 




ORDER

The claim for service connection for chronic obstructive 
pulmonary disease is well grounded.  The benefits sought on 
appeal are granted to this extent only.  


REMAND

A report of an October 1999 for-fee VA examination states 
that the veteran was scheduled for a full medical evaluation 
as well as an aid and attendance housebound examination, with 
special attention to heart and respiratory systems.  The 
veteran's blood pressure was taken and an EKG was performed.  
According to the report, the veteran promptly and adamantly 
refused to take a pulmonary function test even after being 
informed of the benign nature of this test.  The report 
indicates that the veteran left the clinic before he could 
have his stress test performed or be evaluated for the stress 
test, or have an echocardiogram performed in lieu of a stress 
test.  None of the laboratory values or chest X-ray 
procedures were performed either.  Based on the objective 
data that could be evaluated at the examination, the 
impressions were sinus bradycardia with first degree AV 
block; and hypertension.  The report states that other 
systems could not be commented upon at this time.  The report 
states that the VA main station was notified of the veteran's 
leaving the hospital and failure to return to the examination 
center, despite proper instruction.

In a January 2000 written statement, the veteran disputed the 
reporting physician's characterization of the October 1999 
for-fee VA examination.  The veteran wrote that he attempted 
to perform the breathing test 3 times, but could not get 
enough oxygen into his lungs.  He asserted that he did not 
take the stress test because he is not physically able to get 
on the treadmill walker.  He wrote that after completing the 
echocardiogram (apparently he was referring to the 
electrocardiogram which was performed), he was informed by 
the technician that he was done and left the hospital.  He 
indicated that at no time was he informed he would be seeing 
a physician.

The veteran has not been provided with a supplemental 
statement of the case on the issues of entitlement to service 
connection for nicotine dependence, emphysema, hypertension, 
heart disease, or chronic obstructive pulmonary disease 
(COPD) in light of the new examination results;  nor has the 
RO responded to his contentions that he did not fail to 
comply with instructions during the examination. 

Additionally, the Board has found the veteran's claim for 
service connection for COPD to be well grounded.  Once a 
veteran has properly made out a well-grounded claim for a 
current disability as a result of a specific in-service 
disease or injury and the VA's duty to assist pursuant to 38 
U.S.C. § 5107(a) attaches, VA is required to investigate all 
possible in-service causes of that current disability (which 
in the present case would include at a minimum inservice 
exposure to smoke, and nicotine addiction incurred during 
service), including those unknown to the veteran.  Schroeder 
v. West, 212 F.3d 1265 (Fed. Cir. 2000) (holding that claim 
for service connection for eye disability which was well 
grounded on basis of Agent Orange exposure required VA 
investigation of all possible in-service causes of eye 
disability).

Below, the Board has ordered a VA examination to determine 
the nature and etiology of the veteran's COPD.  The Board 
acknowledges that arguably the veteran may have failed to 
appear for portions of an October 1999 VA examination;  
however, there is no indication that this examination was 
scheduled for the express purpose of determining whether his 
COPD was related to an inservice disease or injury.  Pursuant 
to VA's duty to assist in development of a well grounded 
claim, the veteran is entitled to such an examination.

In a November 1999 rating decision, the RO denied entitlement 
to special monthly pension.  The veteran was informed of this 
determination by letter dated November 16, 1999.  In a 
separate letter dated the same day, the RO also informed the 
veteran that it had denied payment of unreimbursed medical 
expenses.  In a January 2000 written statement, the veteran 
appears to disagree with these decisions.  Neither the 
veteran nor his representative has been provided a Statement 
of the Case (SOC) as to these matters in accordance with 
38 C.F.R. §§ 19.26 and 19.29.  Thus, according to the Court, 
a remand for such action is necessary.  Manlincon v. West, 12 
Vet. App. 238 (1998).

Accordingly, the case is remanded to the RO for the 
following:

1.  The RO should take appropriate 
action, including issuance of a statement 
of the case, on the appeals initiated by 
the veteran from the rating decisions 
that denied entitlement to special 
monthly pension and payment of 
unreimbursed medical expenses.  The 
veteran and his representative should be 
clearly advised of the need to file a 
timely substantive appeal if the veteran 
wishes to complete an appeal from the 
determinations.  Thereafter, only if an 
appeal has been perfected, these issues 
should be returned to the Board.

2.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA, military, or 
private, who have evaluated or treated 
him for COPD or nicotine dependence since 
his discharge from service.  Securing any 
necessary authorizations, the RO should 
request copies of all indicated records 
which have not been previously obtained 
or found to be unobtainable by the RO and 
associate them with the claims folder. 

3.  The veteran should be scheduled for a 
VA pulmonary examination to determine the 
nature and etiology of his current COPD.  
The examining physician should render an 
opinion as to whether it is as likely as 
not (a 50 percent or more likelihood) 
that any COPD is related to service, as a 
result of exposure to smoke (to include 
cigarette smoke) during service, or as a 
result of nicotine dependence which began 
during service, or as a result of any 
other disease or injury during service.  
The physician's attention is directed to 
the medical documentation in the claims 
file, to include chest X-rays dated in 
1962 which reflected the possibility of 
repeated upper respiratory infections, a 
notation in September 1988 of a 41 year 
history of smoking, a notation in 
February 1999 of an 11 year history of 
COPD, and Dr. V's February 1999 opinion 
that the veteran's COPD was related to 
inservice exposure to smoke "from 
cigarettes etc."

The claims folder and a copy of this 
remand must be made available to the 
examiner for review.  The examiner should 
indicate whether the claims folder was 
reviewed. 

The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claim. 

4.  After the above examination is 
conducted, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).

5.  Thereafter, the RO should undertake 
any additional development indicated by 
the record, and readjudicate, in light of 
the additional evidence, the issues on 
appeal.

If the benefits sought on appeal are denied, then the 
appellant and his representative should be provided a 
supplemental statement of the case which reflects RO 
consideration of all additional evidence, and the opportunity 
to respond.  Thereafter, the case should be returned to the 
Board for further appellate review.  The purpose of this 
REMAND is to obtain additional evidence and ensure that the 
veteran is afforded all due process of law.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.  No action is 
required by the veteran until contacted by the RO.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
	JOHN Z. JONES
	Acting Member, Board of Veterans' Appeals



 

